Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-5, 8-10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2010/0222448 A1) in view of DE 10 2008 000 478 A1 and Hidesaki et al. (US 2013/0079486 A1).
Ziegler et al. disclose an aqueous polyurethane dispersion, suitable for coating such substrates as wood, paper, textiles, leather, plastics, glass, ceramic and metal,   wherein the polyurethane is produced from the reaction of a polyisocyanate, including pentamethylene diisocyanate with at least one polycarbonate polyol, a compound having at least one isocyanate reactive group and a dispersing group, and a low molecular weight compound having at least two isocyanate reactive groups, wherein polyols or polyamines are disclosed.  The compound having the dispersing group includes compounds having an ionic group or a non-ionic hydrophilic group.  See abstract and paragraphs [0008-0016], [0018], [0022], [0023], [0025], [0027], and [0033] within Ziegler et al.  Regarding claim 10, though Ziegler et al. fail to disclose the claimed hard segment content, the position is taken that it would have been obvious to control the hard segment content though the controlled use of the low molecular weight compound, which serves as chain extender.  The skilled artisan would have appreciated that properties such as elongation and flexibility of the polyurethane can be tailored by controlling the hard segment content.  It is not seen that applicants have demonstrated anything unexpected commensurate in scope with the claims with respect to the claimed hard segment content.
4.	Though the primary reference discloses the use of pentamethylene diisocyanate, this diisocyanate is disclosed with other polyisocyanates; however, as evidenced by the teachings within paragraphs [0002]-[0004] of Hidesaki et al., pentamethylene diisocyanate can be derived from biomass.  Therefore, in order to produce a more environmentally friendly polyurethane, it would have been obvious to select biomass-derived pentamethylene diisocyanate for use in producing the polyurethane dispersion.
5.	Though the primary reference discloses the use of polycarbonate polyol, including polyether containing polycarbonates, the primary reference fails to disclose the use of a carbon dioxide-derived polyether carbonate polyol, wherein the polyol has a molecular weight of at least 400 g/mol.  It is noted that the primary reference discloses within paragraph [0016] that the polycarbonate polyol is not limited to polyols produced by the disclosed processes.  With this in mind, the use of carbon dioxide-derived polyether carbonate polyol having the claimed molecular weight to produce aqueous polyurethane dispersions was known at the time of invention, as evidenced by the abstract and paragraphs [0007]-[0074] within the provided translation of DE 10 2008 000 478 A1.  Accordingly, it would have been obvious to use the claimed carbon dioxide-derived polyether carbonate as the polycarbonate polyol of the primary reference, so as to obtain a polyurethane, wherein the polyol is also less dependent on the use of petroleum feedstocks.  Lastly, depending on the content of environmentally friendly polyisocyanate and polyol to be used, it would have been obvious to tailor the polyurethane, as desired, by controlling the percent content of these components, as claimed.
6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2010/0222448 A1) in view of DE 10 2008 000 478 A1 and Hidesaki et al. (US 2013/0079486 A1) and further in view of Wolf et al. (US 9,080,010 B2).
Ziegler et al. disclose an aqueous polyurethane dispersion, suitable for coating such substrates as wood, paper, textiles, leather, plastics, glass, ceramic and metal,   wherein the polyurethane is produced from the reaction of a polyisocyanate, including pentamethylene diisocyanate with at least one polycarbonate polyol, a compound having at least one isocyanate reactive group and a dispersing group, and a low molecular weight compound having at least two isocyanate reactive groups, wherein polyols or polyamines are disclosed.  The compound having the dispersing group includes compounds having an ionic group or a non-ionic hydrophilic group.  See abstract and paragraphs [0008-0016], [0018], [0022], [0023], [0025], [0027], and [0033] within Ziegler et al.  
7.	Though the primary reference discloses the use of pentamethylene diisocyanate, this diisocyanate is disclosed with other polyisocyanates; however, as evidenced by the teachings within paragraphs [0002]-[0004] of Hidesaki et al., pentamethylene diisocyanate can be derived from biomass.  Therefore, in order to produce a more environmentally friendly polyurethane, it would have been obvious to select biomass-derived pentamethylene diisocyanate for use in producing the polyurethane dispersion.
8.	Though the primary reference discloses the use of polycarbonate polyol, including polyether containing polycarbonates, the primary reference fails to disclose the use of a carbon dioxide-derived polyether carbonate polyol, wherein the polyol has a molecular weight of at least 400 g/mol.  It is noted that the primary reference discloses within paragraph [0016] that the polycarbonate polyol is not limited to polyols produced by the disclosed processes.  With this in mind, the use of carbon dioxide-derived polyether carbonate polyol having the claimed molecular weight to produce aqueous polyurethane dispersions was known at the time of invention, as evidenced by the abstract and paragraphs [0007]-[0074] within the provided translation of DE 10 2008 000 478 A1.  Accordingly, it would have been obvious to use the claimed carbon dioxide-derived polyether carbonate as the polycarbonate polyol of the primary reference, so as to obtain a polyurethane, wherein the polyol is also less dependent on the use of petroleum feedstocks and its production consumes a greenhouse gas, carbon dioxide.  Lastly, depending on the content of environmentally friendly polyisocyanate and polyol to be used, it would have been obvious to tailor the polyurethane, as desired, by controlling the percent content of these components, as claimed.
9.	Though DE 10 2008 000 478 A1 discloses the use of carbon dioxide-derived polyether carbonate polyols, produced using DMC catalysts, to produce polyurethane dispersions, the reference is silent regarding the use of metal salts in combination with DMC catalysts to produce the polyol; however, the use of such a combination to produce such polyols was known at the time of invention, as evidenced by the abstract of Wolf et al.  Wolf et al. further disclose within column 2, lines 60+ that the use of the combination yields polycarbonates having a high content if incorporated carbon dioxide while also having advantageous selectivity.  Accordingly, it would have been obvious to use the claimed combination of DMC catalyst and metal salt to produce the carbon dioxide-derived  polyether carbonate of DE 10 2008 000 478 A1.
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2010/0222448 A1) in view of DE 10 2008 000 478 A1 and Hidesaki et al. (US 2013/0079486 A1) and further in view of Kraus et al. (US 2010/0266854 A1).
Ziegler et al. disclose an aqueous polyurethane dispersion, suitable for coating such substrates as wood, paper, textiles, leather, plastics, glass, ceramic and metal,   wherein the polyurethane is produced from the reaction of a polyisocyanate, including pentamethylene diisocyanate with at least one polycarbonate polyol, a compound having at least one isocyanate reactive group and a dispersing group, and a low molecular weight compound having at least two isocyanate reactive groups, wherein polyols or polyamines are disclosed.  The compound having the dispersing group includes compounds having an ionic group or a non-ionic hydrophilic group.  See abstract and paragraphs [0008-0016], [0018], [0022], [0023], [0025], [0027], and [0033] within Ziegler et al.  
11.	Though the primary reference discloses the use of pentamethylene diisocyanate, this diisocyanate is disclosed with other polyisocyanates; however, as evidenced by the teachings within paragraphs [0002]-[0004] of Hidesaki et al., pentamethylene diisocyanate can be derived from biomass.  Therefore, in order to produce a more environmentally friendly polyurethane, it would have been obvious to select biomass-derived pentamethylene diisocyanate for use in producing the polyurethane dispersion.
12.	Though the primary reference discloses the use of polycarbonate polyol, including polyether containing polycarbonates, the primary reference fails to disclose the use of a carbon dioxide-derived polyether carbonate polyol, wherein the polyol has a molecular weight of at least 400 g/mol.  It is noted that the primary reference discloses within paragraph [0016] that the polycarbonate polyol is not limited to polyols produced by the disclosed processes.  With this in mind, the use of carbon dioxide-derived polyether carbonate polyol having the claimed molecular weight to produce aqueous polyurethane dispersions was known at the time of invention, as evidenced by the abstract and paragraphs [0007]-[0074] within the provided translation of DE 10 2008 000 478 A1.  Accordingly, it would have been obvious to use the claimed carbon dioxide-derived polyether carbonate as the polycarbonate polyol of the primary reference, so as to obtain a polyurethane, wherein the polyol is also less dependent on the use of petroleum feedstocks and its production consumes a greenhouse gas, carbon dioxide.  Lastly, depending on the content of environmentally friendly polyisocyanate and polyol to be used, it would have been obvious to tailor the polyurethane, as desired, by controlling the percent content of these components, as claimed.
13.	The primary reference fails to disclose the prepolymer process of producing the aqueous dispersion; however, the use of a process wherein the polyisocyanate and polyol are initially reacted to produce a prepolymer, which is subsequently reacted with polyamine, including those containing an ionic group, to produce the polyurethane, wherein the dispersion is produced before, during, or after chain extension is disclosed within [0042] of Kraus et al.  Accordingly, the position is taken that it would have been obvious to use this known process to produce the claimed dispersion.
14.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765